                  Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 1 of 9



                              IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT

       JULIE PERRY,                                )   Civil Action No.: 3:20-cv-00151-JCH
                              Plaintiff
                                                   )
               v.                                  )
       MONRO, INC.
                              Defendant            )   MARCH 13, 2020


                      JOINT 26(f) REPORT OF PARTIES’ PLANNING MEETING


      Date Complaint Filed:         January 2, 2020 (state court)

      Date Complaint Served:        January 13, 2020

      Date of Defendant’s Appearance:            January 30, 2020 (state court)

      Date Defendant’s Answer Filed:             February 10, 2020

             Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference

      was held on March 4 and March 10, 2020. The participants were: Bryan Fiengo for Plaintiff

      Julie Perry and Kevin Greene for Defendant Monro, Inc.

             CERTIFICATION

             Undersigned counsel (after consultation with their clients) certify that (a) they have

      discussed the nature and basis of the parties’ claims and defenses and any possibilities

      for achieving a prompt settlement or other resolution of the case; and (b) they have

      developed the following proposed case management plan. Counsel further certify that

      they have forwarded a copy of this report to their clients.

II.          JURISDICTION

             A.      Subiect Matter Jurisdiction

             The Court has jurisdiction over this matter under 28 U.S.C. §1332, diversity of
                  Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 2 of 9



       citizenship. Jurisdiction is not contested.

              B.      Personal Jurisdiction

              Personal jurisdiction is not contested.

Ill.          BRIEF DESCRIPTION OF CASE

             A.       Claims of Plaintiff

              As set forth in the Complaint, Plaintiff claims she was hired in June 2018 as a sales

       manager at the Monro-New London store. Plaintiff claims she approached the Monro

       New London store manager Bob Schmidt about alleged consumption of alcohol on the

   job, and that Mr. Schmidt was dismissive of her.          Plaintiff further claims Mr. Schmidt
   cursed at her and shoved her. Plaintiff claims she reported Mr. Schmidt’s conduct to

       Human Resources, and that she was compelled to reconcile with Mr. Schmidt by District

   Manager Mangassarian. Plaintiff claims she was further cursed at and restrained by Mr.

   Schmidt and was sexually harassed. Plaintiff alleges she again complained and was then

   transferred to the Monro-Niantic store. Plaintiff alleges that the store manager of the

   Monro-Niantic store, Mr. Morgan, told her that Mr. Mangassarian hated her, and she

   alleges the mechanics in the store did not speak to her. Finally, Plaintiff alleges that she

   was terminated in April 2019.

             Plaintiff claims that the foregoing allegations constitute gender/sex discrimination,

   sexual harassment, retaliation, and intentional infliction of emotional distress, all brought

   under Connecticut law.

             B.      Defenses and Claims (Affirmative Defenses, Counterclaims, Third
                     Party Claims, Cross Claims) (either pled or anticipated) of Defendant

             Defendant denies each and every one of Plaintiffs allegations and claims. Neither

  Mr. Schmidt nor Mr. Mangassarian engaged in inappropriate conduct toward Plaintiff.



                                                     1
                 Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 3 of 9



      Plaintiff did not complain of sexual harassment, and, further, she requested to meet with

      Mr. Schmidt and to transfer to the Monro-Niantic store. Finally, Plaintiff, who was a poor

      performer and received numerous warnings for her poor performance, walked off the job.

      Defendant denies Plaintiff was sexually harassed, discriminated or retaliated against, or

      subject to intentional infliction of emotional distress.

IV.          STATEMENT OF UNDISPUTED FACTS

             Counsel certify that they have made a good faith attempt to determine whether

      there are any material facts that are not in dispute. The following material facts are

      undisputed:

             •       Ms. Perry was employed by Monro.

             •       Ms. Perry worked at the Monro-New London store.

             •       Ms. Perry worked at the Monro-Niantic store.

V.          CASE MANAGEMENT PLAN

            A.      Initial Disclosures

             Initial disclosures will be served by April 3, 2020.

            B.      Scheduling Conference

             The parties request to be excused from holding a pretrial conference with the

     Court before entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

            C.      Early Settlement Conference

            1.      The parties certify that they have considered the potential benefits of

  attempting to settle the case before undertaking significant discovery or motion practic
                                                                                           e.
  Settlement is unlikely.

            2.      The parties do not request an early settlement conference.




                                                    3
            Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 4 of 9



           3.    The parties do not request a referral for alternative dispute resolution

pursuant to D. Conn. L. Civ. R. 36.

       D.        Joinder of Parties, Amendment of Pleadings, and Motions Addressed
                 to the Pleadings

           The parties have discussed any perceived defects in the pleadings and have

reached the following agreements for resolution of any issues related to the sufficiency of

the pleadings.

       1.       The parties should be allowed until July 2, 2020 to file motions to join

additional parties and to file motions to amend the pleadings.

           E.   Discovery

      The parties anticipate that discovery will be needed on the following subjects:


      Plaintiffs anticipated subiects of discovery:

      a.        Defendant’s treatment of the Plaintiff while at the Defendant’s facility;

      b.        Communications between and            among    Defendant’s    agents    and/or
                employees related to the plaintiff;

      c.        Measures taken to investigate the Plaintiffs complaints and/or to remediate
                the impact of discrimination/harassment aimed at the plaintiff;

      d.        Basis for employment decisions involving the plaintiff;

      e.        History of harassment, discrimination and maltreatment by perpetrators
                identified in the Plaintiffs complaint;

      f.        Communications to the Plaintiffs subordinates with regard to her authority
                and/or ability to manage service areas;

      g.        Defendant’s policies and procedures with regard to discrimination,
                harassment and employee discipline; and

      h.        Plaintiff reserves the right to conduct discovery based upon any additional
                facts discovered, and reserves the right to make any appropriate objection
                to discovery.



                                              4
      Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 5 of 9



 Defendant’s Anticipated Discovery

 a.       Documents! testimony regarding Plaintiffs experience and performance at
          Monro-New London;

 b.       Documents/testimony regarding Plaintiffs experience and performance at
          Monro-Niantic;

c.        Documents/ testimony regarding Plaintiffs alleged physical and emotional
          distress;

d.        Documents/testimony regarding Plaintiffs mitigation of damages;

e.        All matters relevant to expert witnesses retained by the parties and such
          expert(s)’ opinions; and

f.        Defendant reserves the right to conduct discovery based upon any
          additional facts discovered and reserves the right to make any appropriate
          objection to discovery.

Discovery Deadlines

1.        Discovery will be conducted in phases in that expert discovery will begin
          upon completion of fact discovery.

2.       All fact discovery will be completed by January 22, 2021.

3.       The parties anticipate that the plaintiff will require no more than a total of
         seven (7) depositions of fact witnesses and that the Defendant does not
         anticipate requiring more than a total of seven (7) depositions of fact
         witnesses, including plaintiff.

4.       At this time, the parties do not anticipate requesting permission to serve
         more than 25 interrogatories.

5.       Plaintiff may call expert witnesses at trial. Defendant may call expert
         witnesses at trial.

         a.     Plaintiff will designate all trial experts and provide opposing counsel
                with reports from retained experts pursuant to Fed. R. Civ. P.
                26(a)(2) on any issues on which he bears the burden of proof by
                February 26, 2021. Depositions of any such experts will be
                completed by March 26, 2021.
            Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 6 of 9



                b.     Defendant will designate all trial experts and provide opposing
                       counsel with reports from retained experts pursuant to Fed. ft Civ.
                       P. 26(a)(2) on any issues on which it bears the burden of proof by
                       April 23, 2021. Depositions of any such experts will be completed
                       by May 21, 2021.

       6.       A damages analysis will be provided by any party who has a claim or

counterclaim for damages by October 16, 2020.

       7.       Undersigned counsel (after consultation with their respective clients

concerning computer-based and other electronic information management systems,

including historical, archival, back-up and legacy files, in order to understand how

information is stored and how it may be retrieved) have discussed the disclosure and

preservation of electronically stored information, including, but not limited to, the form in

which such data shall be produced, search terms and/or other techniques to be used in

connection with the retrieval and production of such information, the location and format

of electronically stored information, appropriate steps to preserve electronically stored

information, and the allocation of costs of assembling and producing such information.

       The parties agree to the following procedures for the preservation, disclosure

and management of electronically stored information:

       Counsel for all parties will instruct their clients to preserve electronically stored

information on existing servers in their respective possession, custody and control related

to the discovery issues listed above. Counsel for the parties will confer in response to

specific discovery requests regarding the form in which electronically stored information

will be produced, search terms to be applied in connection with the retrieval and

production of such information, the location and format of electronically stored

information, and the allocation of costs of assembling and producing such information.




                                            6
             Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 7 of 9




Unless the parties agree otherwise, and unless warranted by the special request of one

party upon the others, each of the parties shall cover its own discovery expenses.

        Unless the parties agree otherwise on an as needed basis1 electronic files shall be

produced in PDF format. Audio and video files shall be produced in native format.

        F.       Other Scheduling Issues

        The parties do not currently foresee any other scheduling issues pertinent to this

case.

        G.       Summary Judgment Motions

        Summary Judgment motions will be filed on or before June 18, 2021.

        H.      Joint Trial Memorandum

        The joint trial memorandum will be filed sixty (60) days after ruling on Summary

Judgment and other dispositive motions, or as otherwise ordered by the Court.

VI.     TRIAL READINESS

        The case will be ready for trial two weeks after the joint trial memorandum is filed.

As officers of the Court, undersigned counsel agrees to cooperate with each other and

the Court to promote the just, speedy and inexpensive determination of this action.




                                             7
Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 8 of 9




                           PLAINTIFF,
                           JULIE PERRY


                           By:       1sf
                                  Bryan P. Fiengo
                                  Fed. Bar No. ct27346
                                  Suisman, Shapiro, Woll, Brennan, Gray &
                                  Greenberg, P.C.
                                  2 Union Plaza, Suite 200
                                  P.O. Box. 1591
                                  New London, CT 06320
                                  (860) 442-4416
                                  (860) 442-0495 Fax
                                  bflengossswbgq.com


                            and


                            DEDANT,
                            MONRO, INC.


                            By: Is! Kevin J. Greene
                                 Kevin J. Greene
                                 Fed. Bar No. ct16742
                                 HALLORAN & SAGE
                                225 Asylum Street
                                Hartford, CT 06103
                                (860) 522-6103
                                (860) 548-0006 Fax
                                greene@halloransage.com




                             8
                Case 3:20-cv-00151-JCH Document 21 Filed 03/13/20 Page 9 of 9



                                        CERTIFICATION

         This is to certify that on the 13th day of March, 2020, a copy of the foregoing was
 filed electronically and served by mail on anyone unable to accept electronic filing. Notice
 of this filing will be sent by e-mail to all parties by operation of the court’s electronic filing
 system or by mail to anyone unable to accept electronic filing as indicated on the Notice
 of Electronic Filing. Parties may access this filing through the courts CM/ECF System.




                                                            Is! Kevin J. Greene
                                                     Kevin J. Greene




63 7462 Iv. I


                                                9
